Citation Nr: 1128150	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-37 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure and ionizing radiation.

2.  Entitlement to service connection for a heart condition, to include as due to ionizing radiation.  

3.  Entitlement to service connection for a kidney disability, to include as due to ionizing radiation.

4.  Entitlement to service connection for a prostate disability, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims for service connection for a heart, lung, kidney, and prostate disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he has a heart, lung, kidney, and prostate disabilities that are related to his service.  Specifically, he claims that he was exposed to radiation from a missile explosion while stationed at the White Sands Proving Ground, in New Mexico.  Reportedly, he stood within 30 feet from the detonation.  The Veteran also attributes his lung disability to asbestos exposure in service, and relates his heart condition to his lung disability. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the service medical records are not available, at the March 2011 personal hearing, the Veteran testified that he sought treatment in service for respiratory problems following a missile explosion in 1954.  He stated that the condition remained symptomatic after service discharge and required use of inhalers.  After service, private treatment records starting in the 1980s show treatment for heart disease and genitourinary problems, to include benign prostatic hypertrophy and kidney stones.  The records also show various diagnoses for a lung disability, to include COPD, coal worker's pneumoconiosis, bronchitis, and black lung.  Although the Veteran is competent to report the onset of a disability during service, he is not competent to diagnose or to relate any current lung, heart, kidney, or prostate disability to service.  As the Veteran has not yet been afforded VA examinations to evaluate his claims, and as any relationship between the claimed disabilities and service remains unclear to the Board, the Board finds that VA examinations are necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, at the March 2011 personal hearing the Veteran testified that post-service discharge he was employed as a strip miner with a coal company until his retirement in 1989 due to medical reasons.  The Veteran stated that when he retired he was awarded social security disability benefits for the same medical disabilities for which he is currently seeking service connection.  As the SSA decision and the records upon which that grant of benefits was based are not included in the claims folder and are  relevant to the claims on appeal, those records should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Obtain from SSA a copy of the decision regarding the Veteran's claim for Social Security disability benefits and the medical records relied upon in that decision.

2.  After the above development is completed, schedule the Veteran for a respiratory examination to ascertain the etiology and approximate date of onset of any currently diagnosed lung disability.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following:

(a) Specify all currently diagnosed lung disabilities, to include COPD, coal worker's pneumoconiosis, bronchitis, and black lung.

(b) Is it at least as likely as not (50 percent probability or greater) that any current lung disorder was incurred in or aggravated by the Veteran's service, including claimed exposure to ionizing radiation, or exposure to  asbestos?  The examiner should specifically comment on whether the Veteran's currently diagnosed lung condition had initial manifestation during active service, and as to the most likely etiology of the currently diagnosed lung disabilities, to include COPD, coal worker's pneumoconiosis, bronchitis, and black lung.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the Veteran's post-service occupational history as a strip coal miner.  

3.  Schedule a VA examination to determine the nature and etiology of any current genitourinary disability that may be present.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) Diagnose any current genitourinary disability, including kidney stones and benign prostatic hypertrophy.

(b) Is it at least as likely as not (50 percent or more probability) that any genitourinary disability currently diagnosed, including kidney stones and benign prostatic hypertrophy, was incurred in or aggravated by the Veteran's service, including claimed exposure to ionizing radiation?  The examiner must consider the Veteran's statements and March 2011 testimony regarding the incurrence of a genitourinary disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule a VA cardiovascular examination to ascertain the etiology and approximate date of onset of any current heart disability that may be present.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:
 
(a) Diagnose any current cardiovascular disability.

(b) Is it at least as likely as not (50 percent or more probability) that any cardiovascular disability currently diagnosed was incurred in or aggravated by the Veteran's service, including claimed exposure to ionizing radiation?  The examiner should specifically comment on whether any currently diagnosed cardiovascular disability manifested within one year of the Veteran's separation from service in February 1955, and as to the most likely etiology of the Veteran's heart disease.  The examiner must consider the Veteran's statements and March 2011 testimony regarding the incurrence of a heart condition, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



